UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6329


MICHAEL ANTWON WILLIAMS,

                 Plaintiff - Appellant,

           v.

G.J. BRANKER, Warden; ROBERT C. LEWIS, Director of Prisons,

                 Defendants – Appellees,

           and

MICHAEL A. MUNNS, Deputy Warden; R. WELLMAN, Assoc. Warden
of Operation,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-03139-D)


Argued:   December 7, 2011                   Decided:   January 20, 2012


Before WILKINSON and DUNCAN, Circuit Judges, and Richard M.
GERGEL, United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished opinion.        Judge Duncan wrote          the
opinion, in which Judge Wilkinson and Judge Gergel joined.


ARGUED: James Phillip Griffin, Jr., NORTH CAROLINA PRISONER
LEGAL SERVICES, INC., Raleigh, North Carolina, for Appellant.
Elizabeth F. Parsons, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees. ON BRIEF: Ann Ferrari,
NORTH CAROLINA PRISONER LEGAL SERVICES, INC., Raleigh, North
Carolina, for Appellant. Roy Cooper, Attorney General, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

      Appellant Michael Williams, an inmate at Central Prison in

Raleigh,       North   Carolina,      sought       declaratory             and     injunctive

relief under 42 U.S.C. § 1983, alleging that prison officials

violated his Eighth Amendment rights by failing to effectively

treat his mental illness and imposing upon him conditions of

confinement that exacerbated it.                   Appellees are G.J. Branker,

warden    of    Central     Prison,   and        Robert    C.       Lewis,       director   of

prisons for the North Carolina Department of Prisons.                               Williams

sued appellees in their official capacities.                         The district court

granted       appellees’    motion    for    judgment          on    the    pleadings       and

dismissed      Williams’s     suit.      For      the     reasons      that       follow,   we

affirm.



                                            I.

                                            A.

      The following facts are taken from Williams’ Third Amended

Complaint.        For purposes of our review, we assume them to be

true.     See McVey v. Stacey, 157 F.3d 271, 274 (4th Cir. 1998).

      In 1993, at the age of 16, Williams began serving a 20-year

prison     sentence     in    facilities          run     by    the        North     Carolina

Department        of       Corrections          (“DOC”).               Throughout           his

incarceration, Williams has suffered from severe mental illness

and     was    diagnosed     with,    among        other        disorders,         psychotic

                                            3
disorder,     schizophrenia,        borderline       personality    disorder,    and

intermittent explosive disorder.                Williams’s mental illness has

manifested itself through, inter alia, behavioral outbursts as

well as “thoughts of suicide [and the] ingesting or inserting

[of] foreign bodies[] and severe self lacerations.”                         J.A. 7.

“He has [had] numerous stays in an inpatient psychiatric setting

due to his extensive history of ingesting or inserting foreign

bodies, and severe self lacerations that have required emergency

medical attention.”        Id.

       As a result of his mental illness and its manifestations,

at    the   time   of    his   complaint        in   2010,   Williams     had   spent

approximately      10     years     of   his    incarceration      in    “segregated

confinement.”           J.A.   8.        Williams    described     his    segregated

confinement as follows:

       [A] small cell whose dimensions are approximately
       twelve feet by six feet.      The floor, walls, and
       ceiling of the cell are concrete.   There is a narrow
       window that looks out only on the hallway outside the
       cell.   There is a slot through which food trays and
       other materials may be passed, and through which
       [Williams] must extend his hands to be cuffed before
       the steel door is opened.

Id.    Beyond the spartan nature of his confinement, Williams was

also subject to several lifestyle restrictions.                         For example,

Williams was only “allowed to leave his cell for one hour on

five days of each week”; was “kept indoors constantly” and has

not had “outdoor recreation [for] several years”; was allowed


                                            4
minimal contact with other inmates; could not participate in

religious, work, rehabilitative, or other activities; and was

not   allowed     “access     to     a   television,       and    ha[d]    very   limited

access to reading materials.”                   J.A. 8-9.        In addition to these

restrictions, Williams was subject to additional punishment at

times, including being placed in “restraints in a concrete cell

alone     for    four    hour      periods[,]        caus[ing]      pain    and     mental

distress.”       J.A. 9.

                                               B.

        Williams brought suit against appellees under 42 U.S.C. §

1983,     claiming       that       “[i]nstead        of    [receiving]       effective

treatment for his mental illness” he was “being punished with

atypical and significant hardships over and above those imposed

under    his     sentence.”         J.A.    8.       Williams     alleged    that    these

hardships were a result of policies created and implemented by

appellees and were in violation of his right under the Eighth

Amendment to be provided with adequate medical care and humane

conditions of confinement.                 Specifically, Williams alleged that

“[t]he social isolation, arbitrary punishments, lack of exercise

and   other      conditions     of       the    confinement       imposed    on   him   by

policies created and maintained by [appellees] have caused [him]

serious and unnecessary pain and suffering.”                      J.A. 10.

      As Williams described it, his mental illness caused him to

act   out,      which   in   turn    led       to   additional     restrictions.        He

                                               5
alleges     the    existence    of     a    pernicious        circle.        As     these

restrictions       mounted,     they       aggravated       his    mental        illness,

causing him to misbehave further.                 Williams was “told he will be

allowed     additional       privileges         when   he    is    able     to    remain

infraction free for long periods of time, yet the effect of [the

restrictions] effectively prevents him from remaining infraction

free.”       Id.        Williams     has        alleged     that   this     cycle      was

exacerbated       by   the   fact    that       “[c]orrectional     staff        are   not

trained in the identification and management of the mentally

ill.      They assume that Plaintiff is willfully disobedient or

disruptive, when in fact his behavior is at times beyond his

control.”    Id.       As to the appellees, Williams further alleged:

       As trained and experienced corrections professionals,
       [appellees] are aware of the dangers and risks to
       [Williams] caused by their policies of long term
       confinement and the cruel and unusual conditions
       imposed upon him.      Regardless of this knowledge,
       [appellees] have acted with deliberate indifference to
       his right to be free from unnecessary suffering and
       mental and physical harm.

Id.

       Williams sought a declaration that his treatment violated

the Eighth Amendment and an injunction barring DOC officials and

employees from treating Williams in a similar fashion in the

future.

       Appellees filed an answer with various exhibits attached,

and moved for judgment on the pleadings pursuant to Federal Rule


                                            6
of Civil Procedure 12(c). 1             The district court granted appellees’

motion,    concluding       that       “although         [Williams’s]    conditions      of

confinement       are    unpleasant,          they     do   not    deprive   Williams    of

basic human needs.”              J.A. 182.             In its opinion, the district

court    relied    on     some    of    the      exhibits     to    appellees’   answer,

including portions of the DOC Policy and Procedure Manual and

select reports from Williams’s inmate file regarding his mental

health status.          In doing so, however, the district court did not

indicate that it was converting appellees’ motion for judgment

on the pleadings to a motion for summary judgment.



                                              II.

        On appeal, Williams argues that the district erred both

procedurally and substantively in granting appellees’ motion for

judgment on the pleadings.                    Williams argues that the district

court     erred     procedurally            in       considering     exhibits    to     the

appellees’ answer, thereby constructively converting appellees’

Rule 12(c) motion into a Rule 56 summary judgment motion without

giving Williams notice or a reasonable opportunity to respond.

Williams    asserts       that        the     district      court’s     conclusion      was

substantively      flawed        in    that      his    complaint    contained   factual

     1
       Rule 12(c) states: “After the pleadings are closed--but
early enough not to delay trial--a party may move for judgment
on the pleadings.”


                                                 7
allegations sufficient to state a claim for Eighth Amendment

violations on its face.

                                             A.

     We first consider Williams’s argument that by relying on

attachments       to    the   appellees’           answer,       the     district     court

improperly       converted    appellees’           motion     for      judgment      on   the

pleadings to a motion for summary judgment without giving notice

to Williams.       We review a district court’s actions in converting

a Rule 12 motion into a motion for summary judgment for abuse of

discretion.       See Baker v. Provident Life & Acc. Ins. Co., 171

F.3d 939, 943 n.* (4th Cir. 1999).

     Matters       outside       of    the        pleadings       are     generally       not

considered in ruling on a Rule 12 motion.                               Am. Chiropractic

Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir.

2004).     Matters--such as exhibits--are outside the pleadings if

a complaint’s factual allegations are not expressly linked to

and dependent upon such matters.                  See id.     A court may convert a

Rule 12 motion into a summary judgment proceeding in order to

consider matters outside of the pleadings.                              Fed. R. Civ. P.

12(d); Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir.

2007).     In doing so, however, the court must assure that the

parties    are    on    notice   of    the       changed    status       of   the    motion.

Davis     v.   Zahradnick,       600    F.2d       458,     460     (4th      Cir.    1979).

Nevertheless,      it    is   widely    accepted          that    if    the    plaintiff’s

                                             8
allegations, taken as true, do not state a claim for relief, any

error caused by such a conversion without notice is harmless.

See, e.g., Renchenski v. Williams, 622 F.3d 315, 341 (3d Cir.

2010); Colbert v. Potter, 471 F.3d 158, 168 (D.C. Cir. 2006);

United States v. Stevens, No. 95-6739, 1995 WL 559524, at *1

(4th Cir. September 21, 1995) (unpublished).

     Here, the district court considered both the DOC Policy and

Procedure Manual and select reports from Williams’s inmate file

regarding    his    mental    health       status.         Although   Williams’s

allegations are arguably dependent on and linked to the DOC’s

policies and procedures, we are troubled by the district court’s

reliance on reports from Williams’s inmate file handpicked by

the defendants, because the complaint is not dependent on such

reports.     Nonetheless, in reviewing the district court’s order

to dismiss, we will consider only the allegations set forth in

Williams’s complaint.         Accordingly, any error by the district

court will be rendered harmless.

                                       B.

     We    now   consider    whether   Williams      has    pleaded   sufficient

facts on which to state a violation of the Eighth Amendment.                  We

conclude that he has not.

     We review a grant of a Rule 12(c) motion for judgment on

the pleadings de novo, applying the same standard of review we

apply to a Rule 12(b)(6) motion to dismiss, Burbach Broad. Co.

                                       9
of Del. v. Elkins Radio Corp., 278 F.3d 401, 405-06 (4th Cir.

2002).       Specifically, we look to whether the factual allegations

in the complaint “raise a right to relief above the speculative

level and . . . state a claim to relief that is plausible on its

face.”       Robinson v. Am. Honda Motor Co., Inc., 551 F.3d 218, 222

(4th     Cir.    2009)    (internal      quotation       marks     omitted).          “In

conducting this review, we take the facts in the light most

favorable to the plaintiff, but we need not accept the legal

conclusions drawn from the facts, and we need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments.”

Giarratano      v.    Johnson,     521    F.3d    298,       302   (4th   Cir.   2008)

(internal quotation marks omitted).

       Although the text of the Eighth Amendment is limited to

cruel    and    unusual    punishments,         the    Amendment      may    also     “be

applied to some deprivations that were not specifically part of

the sentence but were suffered during imprisonment.”                         Wilson v.

Seiter, 501 U.S. 294, 297 (1991).                In this way, “[t]he Amendment

. . . imposes duties on [prison] officials, who must provide

humane conditions of confinement; prison officials must ensure

that    inmates      receive     adequate      food,    clothing,      shelter,       and

medical care.”       Farmer v. Brennan, 511 U.S. 825, 832 (1994).

       The    Supreme    Court    has    prescribed      a    two-part      inquiry    to

determine whether prison officials’ conduct violated their duty

under    the    Eighth    Amendment      to    provide       humane   conditions       of

                                          10
confinement. 2        The first part of the inquiry asks whether the

conditions     of     confinement       inflict      harm    that    is,     objectively,

sufficiently serious to deprive a prisoner of minimal civilized

necessities.          Id. at 834.          The second part of inquiry asks

whether    prison        officials     subjectively         acted    with     “deliberate

indifference        to     inmate    health    or    safety,”       meaning    that      they

actually knew         of    and     disregarded      the    inhumane       nature   of   the

confinement.        Id. at 837 (internal quotation marks omitted).                        We

consider each prong in turn.

                                              1.

     We must first determine whether Williams’s conditions of

confinement      objectively           deprived      him     of     minimal     civilized

necessities such as adequate food, clothing, shelter, medical

care,     or   physical        safety.         See    In     re     Long     Term   Admin.

Segregation      of      Inmates      Designated      as    Five     Percenters       (Five


     2
        Williams’s complaint contains allegations that may be
interpreted both as claims of inadequate medical care based upon
the lack of effective treatment for his mental illness and
inhumane conditions of confinement based on his isolation and
restrictions.   For the purposes of our analysis, however, this
is a distinction without a difference. See Wilson, 501 U.S. at
303 (“[W]e see no significant distinction between claims
alleging inadequate medical care and those alleging inadequate
‘conditions of confinement.’      Indeed, the medical care a
prisoner receives is just as much a ‘condition’ of his
confinement as the food he is fed, the clothes he is issued, the
temperature he is subjected to in his cell.”). Accordingly, we
review the sufficiency of all of his allegations under the same
rubric.


                                              11
Percenters), 174 F.3d 464, 472 (4th Cir. 1999).                               This analysis

is informed by our recognition that “[o]nly extreme deprivations

are adequate to satisfy the objective component of an Eighth

Amendment claim regarding conditions of confinement.”                                    Rish v.

Johnson, 131 F.3d 1092, 1096 (4th Cir. 1997).

       Williams’s first claim of extreme deprivation is that he

was denied effective treatment for his mental illness.                                    For an

allegation     of    inadequate         medical      care       to       support    an    Eighth

Amendment     claim       there    must   be     “neglect           of    ‘serious’      medical

needs.”     Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996)

(quoting Hudson v. McMillian, 503 U.S. 1, 8-9 (1992)); see also

Hudson, 503 U.S. at 9 (“[S]ociety does not expect that prisoners

will   have    unqualified         access      to    health         care.”).        Assuming,

without     deciding,       that    Williams’s         mental            illness    created     a

serious medical need, we conclude that his allegations regarding

his medical treatment do not rise to the level of neglect.                                     For

instance, Williams does not allege that his illness was ignored

or that he was denied treatment, either altogether or even to a

considerable extent.               To the contrary, his complaint alleges

that   he   has     had    “numerous      stays      in    an       inpatient      psychiatric

setting.”       J.A. 7.           Williams points to no authority for the

proposition        that     the      Eighth         Amendment            entitles        him    to

“effective”       treatment,       or   that     DOC      is    a    guarantor      of    mental

health.       Cf. Jackson v. Meachum, 699 F.2d 578, 583 (1st Cir.

                                            12
1983) (noting that to “make the Eighth Amendment a guarantor of

a prison inmate’s prior mental health . . . would go measurably

beyond     what         today    would    generally      be      deemed    ‘cruel       and

unusual’”).             Accordingly,     we    cannot    hold     that    the    lack    of

effective mental health treatment deprives Williams of a basic

human need.

       Williams next claims that the conditions of his confinement

amount    to       an   extreme     deprivation      because      the    isolation      and

behavioral restrictions to which he is subject “aggravate” his

mental illness and thus “cause him present and ongoing injury to

his mental health.”              Appellant’s Br. 11, 13.           The conditions of

which Williams complains, however, are no different from those

we found not actionable in Five Percenters, amid a claim that

those    conditions        harmed    plaintiffs’        mental    health.        In    that

case, plaintiffs alleged, inter alia, that they were “confined

to their cells for twenty-three hours per day without radio or

television, that they receive[d] only five hours of exercise per

week,    and    that      they    [could]     not   participate     in    prison      work,

school, or study programs.”                 174 F.3d at 471.        We observed that

negative       effects     of    such    restrictions     on     mental    health      “are

unfortunate concomitants of incarceration; they do not, however,

typically constitute the ‘extreme deprivations . . . required to

make    out    a    conditions-of-confinement            claim.’    ”      Id.    at    472

(quoting Hudson, 503 U.S. at 8-9).

                                              13
       The    fact     that    the     conditions           to    which     Williams    was

subjected aggravated his mental illness is an unfortunate but

inevitable result of his incarceration.                      This is particularly so

given the twin responsibilities of prison officials to limit the

opportunities        for    Williams       to    harm   both      himself    and   others.

Accordingly, we cannot conclude that such aggravation amounts to

the denial of a minimal civilized necessity, especially when the

conditions alleged to have caused that aggravation clearly meet

or exceed minimal standards.                Because Williams’s allegations do

not show an extreme deprivation resulting in the denial of a

minimal necessity of life, his claim must fail.

                                                2.

       Even if Williams alleged facts in his complaint sufficient

to show an extreme deprivation resulting in the denial of a

minimal necessity of life, however, he would still have to show

that   prison        officials     were     deliberately           indifferent     to   the

deprivation and the substantial risk of harm resulting from it.

See Farmer, 511 U.S. at 836.                     This is a subjective standard:

Williams must show an actual awareness of the danger, not merely

that officials should have been aware of it.                                See Brown v.

Harris,      240     F.3d   383,     389    (4th      Cir.       2001).      Furthermore,

“general knowledge of facts creating a substantial risk of harm

is not enough.         The prison official must also draw the inference

between      those    general      facts        and   the    specific     risk     of   harm

                                                14
confronting the inmate.”                    Johnson v. Quinones, 145 F.3d 164, 168

(4th Cir. 1998).

       In       an      attempt        to     establish         deliberate           indifference,

Williams alleges, in conclusory fashion, that “[a]s trained and

experienced corrections professionals, [appellees] are aware of

the dangers and risks to [Williams] caused by their policies of

long       term      confinement        and    the    cruel       and   unusual         conditions

imposed         upon     him.”          J.A.     10.            Appellees’           training   and

experience, however, can, at most, support an allegation that

they should have known of the risk to Williams’s mental health

posed      by     the    lack     of    effective      treatment          and    conditions      of

confinement.              Williams          alleges        no     facts     suggesting          that

appellees         had    actual        knowledge      of    the    risks        to    him.      This

omission is fatal to his claim.                       As we have held, “[t]he prison

official ‘must both be aware of facts from which the inference

could be drawn that a substantial risk of harm exists, and he

must also draw the inference.’ ”                            Johnson, 145 F.3d at 168

(quoting Farmer, 511 U.S. at 837). 3


       3
       Williams seeks to rely on Farmer to support his allegation
of actual awareness. In that case, the Supreme Court considered
whether   an   Eighth  Amendment   violation   occurred  when   a
transsexual prisoner was allegedly beaten and raped by fellow
inmates when he was placed in the general prison population.
511 U.S. at 833-34.     Williams asserts that in Farmer, prison
officials were “aware of the heightened risk to plaintiff’s
safety posed by the conditions on the unit based on his
transsexuality.” Appellant’s Br. 16. Williams goes on to argue
(Continued)
                                                 15
       Finally, even if prison officials were aware of the harm

Williams was suffering, his allegations are insufficient to show

that officials were indifferent to that harm.                   Where the safety

of the inmate, other inmates, or prison staff are at issue, the

subjective component of the Eighth Amendment inquiry also takes

into   consideration       “threat[s]     to    .   .   .   safety    .   .    .    as

reasonably perceived by the responsible officials on the basis

of the facts known to them, and any efforts made to temper the

severity of a forceful response.”               Whitley v. Albers, 475 U.S.

312,   321.        Cf.   Bell   v.   Wolfish,    441    U.S.   520,   547     (1979)

(“Prison administrators . . . should be accorded wide-ranging

deference     in     the   adoption     and     execution      of   policies       and

practices that in their judgment are needed to preserve internal

order and discipline and to maintain institutional security.”).



that prison officials here were likewise aware of his mental
illness, and therefore of the “heightened risk to him posed by
the    conditions   of    long-term   segregated   confinement.”
Appellant’s Br. 16.      This analogy does not aid Williams,
however, because the Supreme Court in Farmer never decided
whether the plaintiff in that case satisfied the subjective part
of the test; it merely opined that the district court had used
an incorrect standard in evaluating his claim and remanded for
reconsideration.   511 U.S. at 848-49.   In other words, Farmer
does not stand for the proposition that that a prison official’s
knowledge of a characteristic that could create a risk of harm
to an inmate provides that official with actual knowledge of a
specific risk of harm to that inmate.     Instead, as stated in
Johnson, a prisoner must allege that prison officials actually
drew the inference between the characteristic and a specific
risk of harm.


                                        16
       In his complaint, Williams acknowledges a history of self

abuse and behavioral outbursts, and that he has been diagnosed

with       a     number    of        potentially     violent     conditions--such      as

“psychotic disorder” and “intermittent explosive disorder”--that

put him and others, including inmates and staff, at risk of

harm.          J.A. 7.     Specifically, his complaint alleges that he has

“a psychiatric history of self injury and reports of thoughts

about          suicide.         He     has    numerous    stays    in    an    inpatient

psychiatric setting due to his extensive history of ingesting or

inserting foreign bodies, and severe self lacerations that have

required         emergency       medical      attention.”        Id.      Against    this

background,          the    conditions        of    Williams’s    confinement       appear

designed to limit his ability and opportunity to inflict harm on

himself         or   others,      rather      than    intended    to    exacerbate    his

medical condition. 4                 As such, appellees’ institution of these

conditions           cannot     be     said    to    be   a    result   of    deliberate

indifference on their part.




       4
       Indeed, had prison officials loosened the restrictions on
Williams, and Williams then took his own life, those prison
officials could face liability for their deliberate indifference
to Williams’s suicide risk. See, e.g., Brown, 240 F.3d at 390-
91; Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1244-45
(9th Cir. 2010); Perez v. Oakland Cnty., 466 F.3d 416, 424-25
(6th Cir. 2006).


                                               17
                           III.

    For the foregoing reasons, the judgment of the district

court is

                                                  AFFIRMED.




                            18